                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    JUAN M. CASTRO C.,                                   Case No. 19-cv-01616-DMR (PR)
                                                       Petitioner,                           ORDER OF TRANSFER
                                  10
                                                  v.
                                  11

                                  12    DEBBIE ASUNCION, Warden,1
Northern District of California
 United States District Court




                                                       Respondent.
                                  13

                                  14          On March 29, 2019, Petitioner, a state prisoner currently incarcerated at California State

                                  15   Prison-Los Angeles County, filed a pro se petition for a writ of habeas corpus.2 Dkt. 1. Plaintiff

                                  16   has also filed a motion for leave to proceed in forma pauperis (“IFP”) application form. Dkt. 4.

                                  17          A petition for a writ of habeas corpus made by a person in custody under the judgment and

                                  18   sentence of a state court of a State which contains two or more federal judicial districts may be

                                  19   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  20   The district court where the petition is filed, however, may transfer the petition to the other district

                                  21   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  22   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  23
                                              1
                                  24           Debbie Asuncion, the current warden of the prison where Petitioner is incarcerated, has
                                       been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                  25          2
                                                 It appears that Petitioner filed a previous habeas action under the name, “Juan Manuel
                                  26   Castro Castaneda.” Dkt. 1 in Case No. 18-5586 DMR (PR). The court notes that the petitioners in
                                       both cases have the same prison number, “P76819.” Compare Dkt. 1 at 1 with Dkt. 1 at 1 in Case
                                  27   No. 18-5586 DMR (PR). In an Order dated October 5, 2018 in the previous habeas action, the
                                       court transferred that petition to the United States District Court for the Southern District of
                                  28   California. See Dkt. 6 in Case No. 18-5586 DMR (PR). As explained below, the court will do the
                                       same with the instant action.
                                   1   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                   2   1968). If the petition is directed to the manner in which a sentence is being executed, e.g., if it

                                   3   involves parole or time credits claims, the district of confinement is the preferable forum. See

                                   4   Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                   5          Here, Petitioner challenges a conviction and sentence incurred in the San Diego County

                                   6   Superior Court, which is within the venue of the Southern District of California. See 28 U.S.C.

                                   7   § 84. Because Petitioner is challenging his conviction, venue for the instant habeas action is

                                   8   proper in the district of conviction. 28 U.S.C. § 2241(d).

                                   9          Pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the interest of justice,

                                  10   this action is TRANSFERRED to the United States District Court for the Southern District of

                                  11   California.3 The Clerk shall transfer the case forthwith.

                                  12          All pending motions are TERMINATED as no longer pending in this district.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 19, 2019

                                  15

                                  16
                                                                                              DONNA M. RYU
                                  17                                                          United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              3
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(B)(1)(A).
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JUAN M. CASTRO C.,
                                   4                                                          Case No. 4:19-cv-01616-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        UNKNOWN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 19, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Juan M. Castro C. ID: P-76819
                                       CSP
                                  18   P.O. Box 8457
                                       Lancaster, CA 93539
                                  19

                                  20   Dated: April 19, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
